Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about December 24, 1992, which, inter alia, authorized the receiver to borrow funds from 305 Convent Avenue Tenants Association to pay for various necessary expenses to maintain the premises, unanimously affirmed, without costs.
The court’s order was appropriate in light of the existing "special circumstances”—the need to cure the dangerous conditions of lack of heat, hot water and necessary services. (Title Guar. & Trust Co. v Abrams, 248 App Div 595; Long Is. City Sav. & Loan Assn. v Bertsman Bldg. Corp., 123 AD2d 840.)
We have considered all other claims and find them to be meritless. Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.